               Case 3:20-cv-03297-CRB Document 19 Filed 07/16/20 Page 1 of 1



 1                                    UNITED ST ATES DISTRICT COURT
 2                                   NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     JACQUELINE JACKSON, individually
     and on behalf of all others similarly situated, ) Case No: 3:20-cv-03297- CRB
 4
                                   Plaintiff(s),     � APPLICATION FOR
 5                                                   ) ADMISSION OF ATTORNEY
           V.
                                                     ) PROHACVICE
 6   EUPHORIA WELLNESS, LLC,                         ) (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
     _______________
                                   Defendant(s).
                                                  _.)
 8
         I, Nicole Lovelock, Esq.                 , an active member in good standing of the bar of
 9   Nevada                          hereby respectfully apply for admission to practice pro hac vice in the
10   Northem Dish·ict of California representing: Euphoria Wellness, LLC                        in the
     above-entitled action. My local co-cow1sel in this case is Lauren 0 . Miller (#279448)             an
11   attomey who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL'S ADDRF.SS OF RECORD:
13
      Jones Lovelock, 6675 S. Tenaya Way, Suite 200, Bowman and Brooke LLP, 1741 Technology
14    Las Vegas, NV 89113                            Drive, Suite 200, San Jose, CA 95110
       MY TELEPHONE# OF RECORD:                           LOCAL CO-COUNSEL'S TELEPHONE# OF RECORD:
15    (702) 805-8450                                     (408) 279-5393
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:
16    nlovelock�joneslovelock.com                        Lauren.millerca}bowmanandbrooke.com
         I am an active member in good standing of a United States Court or of the highest cow·t of
17   another State or the Dish·ict of Columbia, as indicated above; my bar number is: NVBar 11187 .
18       A hue and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty ofperjun; that the foregoing is tnte and correct.
21
      Dated: 07/16/20                                              Nicole Lovelock, Esq.
22                                                                           APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PROHACVICE
25        IT IS HEREBY ORDERED THAT the application of Nicole Lovelock, Esq.                    is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attomey must indicate
26   appearancepro hac vice. Service of papers upon, and communication with, local co-cow1sel
27   designated in the application will constitute notice to the party.

28   Dated:
                                                          UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                October 2012
